DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed March 23, 2021, is a continuation of US Application 16/046,481 (filed July 26, 2018, now US Patent 11,046,698), which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Applications 62/664,048, 62/560,615 and 62/538,536, filed April 27, 2018, September 19, 2017 and July 28, 2017, respectively.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 23, 2021 and August 12, 2022 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached. 

Status of Claims
Currently, claims 1-6, 8-9, 11 and 33-43 are pending in the instant application.  Each of the pending claims is therefore under consideration.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  In the present case, claim 9 depends from all of claims 1-9.  Appropriate correction is required. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11 and 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite because claim 1 recites that each instance of RA may be oxo.  When RA occurs at the R6 or R5A position, the structure dictates that the must be a monovalent substituent at that position. If either of R6 or R5 were oxo, it would be impossible to meet the limitations of formula I because it would result in 5 bonds from a tetravalent carbon atom.  Since the claimed formula seeks to define a monovalent substituent position with a divalent position it is unclear how this limitation of the formula could be met.  Since the claim does not set forth the full and clear definition of the entire scope of claimed compounds, the metes and bounds of the structure cannot be determined.  Further, since claims 2-9 and 11 do not clarify the definition, the dependent claims are also rejected as indefinite.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image1.png
    99
    480
    media_image1.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image2.png
    78
    750
    media_image2.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 1, 3, 5, 11, 33, 40 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1780187-17-8, which has an entry date of 15 June 2015.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image3.png
    290
    391
    media_image3.png
    Greyscale
 which reads on the formula (I’) where R6 is H; R5 is –L1-R5A where L1 is a covalent bond and R5A is RB where RB is pyrrolyl; R7 is NHR7a, where R7a is RB and RB is methyl; R3 is –C(O)OR where R is H.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.

Claim(s) 1-5, 11, 35 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 959568-80-0, which has an entry date of 26 December 2007.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image4.png
    259
    461
    media_image4.png
    Greyscale
 which reads on the formula (I’) where R6 and R7 are each H; R5 is –L1-R5A where L1 is NH and R5A is RB where RB is phenyl substituted by one RC (r is 1 and RC is chloro); R3 is thiophenyl.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.

Claim(s) 1, 11, 34 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1427592-03-7, which has an entry date of 09 April 2013.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image5.png
    226
    474
    media_image5.png
    Greyscale
 which reads on the formula (I’) where R6 and R7 are each H; R5 is –L1-R5A where L1 is a covalent bond and R5A is RB where RB is methyl; R3 is -C(O)NHOR, where R is a substituted C1 aliphatic group (methylene substituted by phenyl).  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.

Claim(s) 1-6, 11, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 771506-96-8, which has an entry date of 29 October 2004.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image6.png
    345
    605
    media_image6.png
    Greyscale
 which reads on the formula (I’) where R6 is H; R5 is –L1-R5A where L1 is a NH and R5A is RB substituted by one RC, where RB is cyclohexyl and RC is -NR2 where R is H; R7 is NHR7a, where R7a is RB substituted by one RC, where RB is phenyl and RC is -S(O)2NR2 where R is methyl; R3 is thiophenyl.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.

Claim(s) 1, 11, 33, 37, 38 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1823298-40-3, which has an entry date of 06 December 2015.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image7.png
    276
    458
    media_image7.png
    Greyscale
 which reads on the formula (I’) where R6 is methyl; R5 is –L1-R5A where L1 is a covalent bond and R5A is RA where RA is chloro; R7 is halogen (Cl); R3 is –C(O)OR where R is methyl.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.


Claim(s) 1-6, 11, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1319256-78-4, which has an entry date of 18 August 2011.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image8.png
    519
    698
    media_image8.png
    Greyscale
 which reads on the formula (I’) where R6 is RB where RB is cyclopropyl; R5 is –L1-R5A where L1 is a covalent bond and R5A is RB, where RB is an 8-membered saturated bicyclic heterocyclic ring; R7 is NHC(O)R7a, where R7a is RB, where RB is methyl; R3 is pyridinyl substituted by one RC where RC is phenyl.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699